Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Wildcreek Healthcare, Inc., d/b/a
Rosewood Rehabilitation Center,

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-700
Decision No.: CR2655
Date: October 25, 2012
DECISION

I dismiss Petitioner’s hearing request in this case because CMS did not impose a remedy
specified in 42 C.F.R. § 488.406, and therefore Petitioner has no right to a hearing.

I. Background:

Petitioner is a nursing facility located in Reno, Nevada. On July 20, 2011, the Nevada
Department of Health and Human Services, Health Division, Bureau of Health Care and
Compliance (state agency) completed a complaint survey of Petitioner’s facility. By
letter dated July 26, 2011 (notice letter), the state agency informed Petitioner that the July
20 complaint survey found isolated deficiencies that constituted no actual harm, but with
the potential for more than minimal harm. The state agency noted that based on this
noncompliance it was imposing two remedies on Petitioner “as authorized by CMS or the
SMA” consisting of: (1) a “[d]irected plan of correction effective fifteen (15) days after
receipt of this notice, no later than 08/10/11. [§488.422] (See attachment)”; and, (2) a
“{dJenial of payment for new admissions” (DPNA).' Petitioner was also required to file a
plan of correction. The attachment referenced in the notice letter stated “Directed Plan of
Correction” and noted “Rosewood Rehabilitation Center must submit documented
evidence that the corrective action detailed in the facility’s plan of correction for all

' Both parties agree that the DPNA remedy was never effectuated.
deficiencies cited at a “D” level or higher has been implemented. Rosewood
Rehabilitation Center may submit the above documentation to this agency with the Plan
of Correction, but not later than August 10, 2011. Please indicate in the POC if
additional documents will be submitted after the POC has been submitted.” CMS Exhibit
(Ex.) 1, at 1-5; Petitioner’s Exhibit (P. Ex.) 1, at 1-5.

Petitioner filed a hearing request on August 11, 2011. The case was docketed as
Rosewood Rehabilitation Center, Docket No. C-11-676. CMS moved to dismiss the case
on September 15, 2011 (CMS September 15 motion), and Petitioner opposed the CMS
motion on October 3, 2011 (P. October 3 response). The point debated in the motion
practice was whether CMS or the state agency had imposed a remedy on Petitioner as a
result of the July 20 survey. My review of the pleadings and the attachments to
Petitioner’s hearing request persuaded me that a directed plan of correction had been
imposed and that the imposition of that directed plan of correction gave Petitioner a right
to appeal and to request a hearing. My Ruling and Order of October 28, 2011 (October
28 Ruling) denied the CMS motion and established a schedule for further case
development. CMS sought reconsideration of my denial by motion dated November 7,
2011 (CMS Br.). Petitioner opposed the motion on November 25, 2011 (P. Br.). I stayed
proceedings in the case on December 20, 2011, to permit the parties to attempt settlement
of the case. On January 25, 2012, Petitioner’s counsel of record, Michael L. Matuska,
filed a request asking that I dismiss the hearing request. I did so by Order dated January
31, 2012.

At the same time that Mr. Matuska was litigating and then requesting dismissal of the
case, a series of unofficial communications between December 5, 2011 and January 31,
2012, with Petitioner’s current counsel of record, Beverly B. Wittekind, indicated that
Petitioner underwent a change in ownership in December 2011. Mr. Matuska’s
relationship to the new owner was not clear during these communications. While it
appeared possible that Mr. Matuska might not have had the authority to file the January
25, 2012 request asking me to dismiss the case, no other counsel formally entered the
case as counsel of record prior to January 25, 2012 (although Ms. Wittekind was in
contact with CMS and with my office during this period). By motion dated April 5,
2012, Petitioner requested that I vacate the dismissal of the case for good cause shown,
arguing that the January 25 request for dismissal filed by Mr. Matuska was done without
the approval of Petitioner’s new owner. After allowing CMS an opportunity to respond,
by my Ruling dated May 18, 2012, I granted Petitioner’s request and reinstated
Petitioner’s case under a new name, Wildcreek Healthcare, Inc., d/b/a Rosewood
Rehabilitation Center, and docket number, C-12-700.

I held a prehearing conference in this case on June 27, 2012. My Order of June 27, 2012,
reflects the parties’ agreement that I should consider CMS’s November 7, 2011 motion

for reconsideration and the briefs the parties filed regarding it; CMS’s November 7, 2011
motion for reconsideration (CMS Br.) and Petitioner’s November 25, 2011 opposition (P.
Br.). My June 27, 2012 Order also gave the parties a final opportunity to supplement the
briefs they filed in November 2011. Petitioner filed a supplemental brief on July 13,
2012 (P. Supplemental Br.) and CMS filed a supplemental brief on July 17, 2012 (CMS
Supplemental Br.). The only exhibits filed in this case are CMS Exs. 1-3 and P. Exs. 1-3
(which were filed with the parties’ November 2011 submissions). In the absence of
objection I admit CMS Exs. 1-3 and P. Exs. 1-3 into evidence.

II. Issue

The only issue in this case is whether Petitioner is entitled to a hearing based on an initial
determination imposing the remedy of a directed plan of correction.

Ill. Finding of Fact, Conclusion of Law and Analysis

1. Petitioner is not entitled to request a hearing because neither CMS nor the
state agency imposed a directed plan of correction.

A facility such as Petitioner may request a hearing to contest an administrative action
that is an” initial determination.” 42 C.F.R. § 498.3(a). The regulations define an initial
determination to include, with regard to a skilled nursing facility (SNF) or a nursing
facility (NF), “a finding of noncompliance that results in the imposition of a remedy
specified in § 488.406 of this chapter, except the State monitoring remedy.” 42 C.F.R.

§ 498.3(b)(13). The regulation at 42 C.F.R. § 488.406 includes as an available remedy a
directed plan of correction. The Departmental Appeals Board (DAB) has held that a
facility has the right to hearing based on a directed plan of correction, whether or not it is
CMS, or a state agency acting on behalf of CMS, which imposes the remedy. Beechwood
Sanitarium, DAB No. 1824 (2002), aff'd, in pertinent part, Beechwood Restorative Care
Center v. Thompson, 494 F. Supp. 2d 181 (2007).

The regulations differentiate a “directed plan of correction” from a “plan of correction.”
A directed plan of correction is where:

CMS, the State survey agency, or the temporary manager (with CMS or State
approval) may develop a plan of correction and CMS, the State, or the temporary
manager require a facility to take action within specified time-frames.

42 C.F.R. § 488.424. A directed plan of correction thus involves CMS or the state
agency developing specific corrective actions that a facility must implement in order to
come back into substantial compliance with the regulations. For a plan of correction, on
the other hand, “each facility that has deficiencies with respect to program requirements
must submit a plan of correction for approval by CMS or the survey agency.” 42 C.F.R.
§ 488.402(d)(1). For a plan of correction, it is the facility, not CMS or the state agency,
that proposes the corrective actions it will take to come back into compliance with
regulatory requirements, and it is the facility that submits the corrective actions it
develops to CMS or the state agency for approval.

Petitioner argues that the state agency imposed a directed plan of correction in this case,
whereas CMS argues that it did not. I originally held that the state agency’s July 26,
2011 notice letter did impose a directed plan of correction. I made this determination
because the notice letter sent to Petitioner by the state agency stated quite explicitly, and
using that term of art, that a directed plan of correction was being imposed. Upon
reconsideration, however, I revise my determination. I find the state agency’s use of the
phrase “directed plan of correction” was an erroneous description of what it was asking
Petitioner to submit. Specifically, the attachment referred to as a directed plan of
correction in the July 26, 2011 notice letter was not a state agency-, CMS-, or temporary
manager-developed plan that the facility was required — or directed, to choose the term
of art explicitly — to follow. Instead, Petitioner was merely asked to submit evidence
that the corrective action detailed in its plan of correction for all deficiencies cited at a
“D” level or higher had actually been implemented. This erroneous description on the
part of the state agency does not, should not, and cannot, change what was and is a plan
of correction into a directed plan of correction.

Petitioner relies on the decision in Golden Living Center-Grand Island Lakeview v.
Sebelius, No. 8:11CV119 (D. Nebraska Dec. 16, 2011); 2011 WL 6303243 (D. Neb), in
arguing that it is entitled to a hearing. In Golden Living, however, the United States
District Court found a remedy was actually imposed — a DPNA which was in effect for
three days and affected the provider’s admissions and reimbursements during that period
— although the DPNA was subsequently rescinded. Golden Living Center-Grand Island
Lakeview v. Sebelius, No. 8:11CV119 (D. Nebraska July 6, 2012); 2012 WL 2685001 (D.
Neb). In contrast, in this case, I have found that CMS never imposed any of the remedies
specified at 42 C.F.R. § 488.406(a). Where, as here, CMS has imposed no remedies in
the first place, a facility has no hearing right because no determination properly subject to
a hearing exists. It is the final imposition of an enforcement remedy or sanction and not
the citation of a deficiency that triggers a facility’s right to a hearing pursuant to 42
C.F.R. Part 498. Golden Living Center-Grand Island Lakeview, DAB No. 2364 (2011);
Columbus Park Nursing and Rehabilitation Center, DAB No. 2316 (2010); Fountain
Lake Health and Rehabilitation, Inc., DAB No. 1985 (2005); Lakewood Plaza Nursing
Center, DAB No. 1767 (2001); The Lutheran Home-Caledonia, DAB No. 1753 (2000);
Schowalter Villa, DAB No. 1688 (1999); Arcadia Acres, Inc., DAB No. 1607 (1997).
Moreover, while acknowledging that the United States District Court’s resolution of that
case represents a direct contradiction of the Board’s decision in Golden Living Center-
Grand Island Lakeview, DAB No. 2364, and implicitly of mine in that appeal when it
was before me — I note that the instant case arises in neither the District of Nebraska nor
the Eighth Circuit, and that of the Board decisions on which I rely above, three —
Fountain Lake, Lakewood Plaza, and Lutheran-Caledonia — are longstanding Board
precedents that did arise in the Eighth Circuit. Thus, even if I were obliged to follow the
United States District Court’s decision as controlling for cases arising in the District of
Nebraska, it is far from clear that in cases from other Districts of the Eighth Circuit, let
alone this case arising in the Ninth Circuit, I would be so obliged.

It is true that the court in Golden Living was also concerned about adverse collateral
consequences to a facility where the facility is barred from appealing survey findings
unless a remedy has been imposed. However, I am not authorized to give a petitioner a
hearing based on collateral consequences to a facility that are not included as bases for
hearing in the Act or regulations. I am also not authorized to entertain Petitioner’s
argument that it has a constitutionally-protected property interest which has been harmed
by being precluded from contesting the survey findings. I am bound by applicable
statutes and regulations and I may not ignore or refuse to apply those laws on any ground,
even a constitutional one. Oaks of Mid City Nursing and Rehabilitation Center, DAB
No. 2375, at 30-31 (2011) (citations omitted).

IV. Conclusion

For the reasons discussed above, I dismiss Petitioner’s hearing request because no
remedy specified in 42 C.F.R. § 488.406 was imposed, and therefore Petitioner has no
right to a hearing.

/s/
Richard J. Smith
Administrative Law Judge

